ORDER TO SHOW CAUSE
The Office of Attorney Ethics having petitioned the Supreme Court for an order temporarily suspending Anthony F. DeMar-co of Little Falls from the practice of law pursuant to R. 1:20 — 5(b), for appropriate protective action on said attorney’s files, records, practice and trust assets pursuant to R. 1:20-11(c) and for restraints on the disbursal of funds from all bank accounts maintained pursuant to R. 1:21-6, and good cause appearing;
It is ORDERED that Anthony F. DeMarco be temporarily suspended from the practice of law, effective immediately, and until further order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such emergent protective action as may be appropriate to gain possession and control of the legal files, records, practice and trust assets wherever situate pursuant to R. 1:20-11(c); and it is further
ORDERED that all funds presently existing in any New Jersey banking institution including but not limited to the Broadway Bank and Trust Company, 68 Main Street, Little Falls, New Jersey 07424, trust account numbers 03-09836-5 and 3093548 and business account number 3093521, maintained by Anthony F. DeMarco, pursuant to R. 1:21-6, relating to his law practice shall not be disbursed except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that Anthony F. DeMarco show cause before this Court on September 24th, 1985 at 2:00 P.M. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey why the temporary suspension and restraints herein should *484not continue pending final disposition of any complaints against him and until further order of the Court and further (1) why the Office of Attorney Ethics should not be directed to take further protective action pursuant to R. l:20-ll(c) to gain possession and control of the legal files, records, practice and trust assets wherever situate and (2) why the funds restrained from disbursement by this Order should not be transmitted by the banks which are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust fund pending further order of this Court; and it is further
ORDERED that the respondent may move prior to the return date of this Order to Show Cause on an application for good cause shown for modification of this order or the restraints contained herein; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, shall present this matter to the Court; and it is further
ORDERED that Anthony F. DeMarco be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys.